Order entered January 6, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01678-CV

                            IN RE MICHAEL STOUT, Relator

                Original Proceeding from the 283rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F91072544-T

                                         ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   JIM MOSELEY
                                                         JUSTICE